                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


WARREN HILL, LLC                  :           CIVIL ACTION
                                  :
     v.                           :
                                  :
SFR EQUITIES, LLC                 :           NO. 18-1228


                            MEMORANDUM

Bartle, J.                                   February 8, 2019


          Plaintiff Warren Hill, LLC has brought this diversity

action against defendant SFR Equities, LLC, for damages for

breach of contract.   Defendant has purchased plaintiff’s

interest in a company named Vendor Assistance Program, LLC

(“VAP”) and agreed to pay plaintiff a percentage of VAP’s net

income for a three-year period.   Plaintiff claims that defendant

has improperly calculated its payments for the years 2017 and

2018 and paid it significantly less than is due.

          Before the court is the motion of defendant for

partial summary judgment pursuant to Rule 56 of the Federal

Rules of Civil Procedure with respect to two legal issues.

Specifically, defendant maintains that its contract with

plaintiff provides that the earnout payments should exclude any

monies paid by VAP to the later created entities Bluestone

Capital Markets, LLC and Bluestone Finance, LLC (collectively,

“Bluestone entities”).   Defendant also argues that the contract
requires that payments to plaintiff be based on revenue VAP

actually receives and not on earnings accrued.

                                 I

          Under Rule 56 of the Federal Rules of Civil Procedure,

summary judgment is appropriate “if the movant shows that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”   Fed R. Civ. P. 56(a);

see also Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

The material facts underlying the issues now before the court

are not in dispute.   The focus is on the interpretation of the

contract between the parties.

                                 II

          We begin with the stark undisputed fact lurking behind

this entire dispute that the State of Illinois does not pay its

bills on time.   To address its cash flow deficits and assure

that its vendors can be promptly paid for goods supplied or

services rendered, Illinois established the Vendor Payment

Program (“VPP”) in 2011.    Under this program, Illinois gives

“Qualified Purchasers” the opportunity to purchase outstanding

accounts receivable directly from vendors at 90% of their face

value.   The Qualified Purchasers provide the vendors with needed

funds and become creditors of the state through the assignment

of those accounts.    The vendors recover their remaining 10% and

Qualified Purchasers in turn profit by receiving interest

                                 -2-
penalties from Illinois when the accounts receivable are finally

paid.   Under the Illinois’ State Prompt Payment Act, if a

payment owed to a vendor is not paid within 90 days of receipt

of the invoice, then an interest penalty will accrue in the

amount of 1% per month on any unpaid debt.   30 Ill. Comp.

Stat. 540.   The amount of profit of a Qualified Purchaser

therefore depends on when the state finally pays its debts.

           In order to become a Qualified Purchaser, an entity

must meet certain criteria and be approved by the state.     The

criteria include, among others, the agreement of the Qualified

Purchaser to commit a minimum purchase amount based on needs of

the VPP and the Qualified Purchaser’s demonstrated ability to

fund its commitment.

           A Qualified Purchaser may also work with

Sub-Participants, defined as any entity that intends to purchase

assigned receivables through the Qualified Purchaser for the

purposes of the VPP, provided that the Sub-Participant also can

demonstrate that it can fund its portion of the Qualified

Purchaser’s minimum purchase commitment.   Illinois has the right

to review and approve any proposed Sub-Participant and may

require a Qualified Purchaser to exclude a proposed Sub-

Participant in order to earn or maintain its approval to

participate in the VPP.   Qualified Purchasers have an



                                -3-
affirmative obligation to notify the state of any proposed

change in the identity of a Sub-Participant.

          VAP is a Qualified Purchaser under the VPP.      As a

Qualified Purchaser, VAP purchases accounts receivable from the

state’s vendors and borrows money from a bank to do so.      The

accounts receivable are placed in one of a number of trusts

established by the U.S. National Bank, a bank different from the

lending bank.   VAP is designated as the manager of certain

trusts holding the accounts receivable in accordance with

management agreements between VAP and the trusts.    When Illinois

ultimately pays a debt, it makes payments directly to a trust,

including the accrued interest penalty.    The loan from the

lending bank is then paid off with interest.    The trust

thereafter pays VAP via wire transfer the management fees VAP

earned under the management agreements.    A management fee to VAP

is possible because the interest penalty paid by Illinois is

higher than the interest rates charged by the lending banks.

          Defendant agreed to purchase plaintiff’s interest in

VAP pursuant to a contract entitled Membership Interest Purchase

Agreement (“MIPA”) effective January 1, 2016.    Under the MIPA,

defendant must pay plaintiff a portion of VAP’s Net Income for

the years 2016, 2017, and 2018.    Section 1.2(d) of the

agreement, which is at the heart of the pending motion before

the court, provides:

                                  -4-
          . . . [defendant] shall . . . pay
          [plaintiff] an amount equal to 50% of VAP’s
          Net Income . . . allocable to the Interests
          for such year. “Net Income” is defined to
          mean (i) the sum of (A) any and all fees
          earned by VAP in its capacity as a manager
          or an administrator of (1) the Vendor
          Assistance Trust and/or (2) any other trust
          or account maintained in the course of VAP’s
          business, (B) any and all interest income,
          (C) any and all fees earned from providing
          services to affiliates or third parties, and
          (D) any and all other revenues received by
          VAP other than the Reserve Amounts (as
          defined below), less (ii) the sum of
          (A) $50,000 per month for each month in
          which VAP’s average outstanding receivables
          are greater than or equal to $50,000,000,
          (B) $25,000 per month for each month in
          which VAP’s average outstanding receivables
          are less than $50,000,000, (C) interest paid
          by VAP on debt for which VAP is the debtor
          and any member of VAP is the lender solely
          to the extent that (1) such debt was
          outstanding as of the Closing Date, (2) the
          original principal of such debt, in the
          aggregate, does not exceed $4,000,000, and
          (3) the interest rate to which such debt is
          subject does not exceed 12% per annum, and
          (D) any consulting fees paid to any member
          of VAP or any third party in exchange for
          introducing any new business opportunity to
          VAP, . . .

Items (A) through (D) of clause (i) are defined in § 1.2(d) as

“Revenue” and items (A) through (D) of clause (ii) are defined

as “Expenses.”   Significantly, the final sentence of § 1.2(d)

reads:   “For the purposes of this Agreement, all Revenues are

recognized when they are received by VAP, and all Expenses are

recognized when they are paid by VAP.”



                                -5-
           Section 6.1 of the MIPA contains an integration

clause.    Section 6.4 states that the MIPA “shall be governed by

and construed in accordance with the internal law of the State

of Illinois without regard to its principles of conflicts of

laws.”

           In 2017, over a year after the MIPA was executed, VAP

created the Bluestone entities to assist it in its business

operations.    VAP is governed by a six-member board, with one

seat controlled by defendant.    The Bluestone entities have

ownership identical to or substantially in common with VAP but

are not organized VAP subsidiaries.    Defendant owns the largest

percent interest in each Bluestone entity at over 40% and, as

with VAP, controls one of the six seats on each company’s board

of managers.   The Bluestone entities are not recognized by the

State of Illinois as Qualified Purchasers or Sub-Participants in

the VPP.

           VAP compensates the Bluestone entities for certain

services they provide to VAP and the trusts holding the accounts

receivable.    Bluestone Capital Markets holds the trust

certificates, transferred to it by VAP, in order to consolidate

the trusts for tax purposes.    Bluestone Financial Services

provides services including accounting and tax work,

administrative and IT support, and legal and structuring work in

closing new transactions.    When VAP is paid its management fees

                                 -6-
by a trust after the trust receives payment from the State of

Illinois, VAP compensates the Bluestone entities out of these

fees.

                                III

           In support of its motion for partial summary judgment,

defendant first argues that the description of net income set

forth in the MIPA formula in § 1.2(d) for earnout payments to

plaintiff allows for the deduction of any fees paid by VAP to

the Bluestone entities.

           Under Illinois law, “the meaning of a written contract

is ordinarily a question of law and not one of fact.”    Hufford

v. Balk, 497 N.E.2d 742, 744 (Ill. 1986), quoting Chicago Daily

News v. Kohler, 196 N.E. 445, 451 (Ill. 1935).    The court’s

primary objective in interpreting the meaning of a contract is

to give effect to the intent of the contracting parties.

United Airlines, Inc. v. City of Chicago, 507 N.E.2d 858, 861

(Ill. 1987).

           The contract language is ordinarily the best evidence

of the intention of the parties.   Id.   When assessing intent,

the court must construe the contract as a whole, viewing each

provision in light of other provisions so that they are

consistent with one another and giving effect to each clause and

word.   Thompson v. Gordon, 948 N.E.2d 39, 47 (Ill. 2011);

Hufford, 497 N.E.2d at 744; In re Halas, 470 N.E.2d 960, 964

                                -7-
(Ill. 1984).   If the words of the contract are unambiguous, the

court must give them their ordinary meaning.    Thompson,

948 N.E.2d at 47.    However, the court is not confined to the

strict and literal construction of the language used if doing so

would frustrate the intention of the parties in light of the

entire contract.    United Airlines, 507 N.E.2d at 861.

          When a contract is susceptible to two interpretations,

one of which is “fair, customary, and such as prudent persons

would naturally execute, while the other makes it inequitable,

unusual, or such as reasonable persons would not be likely to

enter into,” the court must construe the contract reasonably to

avoid absurd results and adopt the rational and probable

interpretation.    Foxfield Realty, Inc. v. Kubala, 678 N.E.2d

1060, 1063 (Ill. App. Ct. 1997).    The court must also interpret

the contract to be in compliance with the law.    Illinois State

Police v. Fraternal Order of Police Troopers Lodge No. 41,

751 N.E.2d 1261, 1266 (Ill. App. Ct. 2001).    If the court

determines that there is doubt as to the meaning of the contract

after considering the rules of construction, then the question

of interpretation must be left to the trier of fact.      Countryman

v. Indus. Comm'n, 686 N.E.2d 61, 64 (Ill. App. Ct. 1997).

          The Supreme Court of Illinois has held that the

presence of an integration clause in a contract, as exists here,

signals the intention of the contracting parties to protect

                                 -8-
themselves against misinterpretations that might arise from

extrinsic evidence.   Air Safety, Inc. v. Teachers Realty Corp.,

706 N.E.2d 882, 885 (Ill. 1999).   Accordingly, the “four

corners” rule applies and precludes the consideration of

extrinsic evidence when a contract contains an integration

clause and is facially unambiguous.   Id. at 886.   Because § 6.1

of the MIPA contains an integration clause, we will not look

beyond the MIPA’s four corners to interpret its meaning.

          The MIPA describes the formula under which the earnout

payments to plaintiff are to be calculated.   The formula

requires a payment to plaintiff of a percentage of VAP’s annual

Net Income for the years in issue.    Net Income is calculated as

the sum of all “Revenues” less the sum of all “Expenses.”

Section 1.2(d)’s definition of Revenue includes:

          (i) the sum of (A) any and all fees earned by
          VAP in its capacity as a manager or an
          administrator of (1) the Vendor Assistance
          Trust and/or (2) any other trust or account
          maintained in the course of VAP’s business,
          (B) any and all interest income, (C) any and
          all fees earned from providing services to
          affiliates or third parties, and (D) any and
          all other revenues received by VAP other than
          the Reserve Amounts. (Emphasis added).

          The record is undisputed that VAP is the only manager

of trusts holding the accounts receivable.    The trusts continue

to send fees to VAP as manager via wire transfer once the State

of Illinois pays its debts.   It is only thereafter that VAP


                                -9-
compensates the Bluestone entities from these fees.   Under the

plain language of the MIPA, defendant must include “any and all

fees” paid to VAP by the trusts for serving as their manager.

Interpreting the contract to exclude any fees received by VAP

from the trusts would contradict the plain language of the

formula and fundamentally undermine the agreement reached by the

contracting parties.    What VAP does with a portion of these fees

after it receives them does not alter the MIPA designation of

such fees as Revenue.   Defendant therefore may not exclude from

the calculation of Net Income any monies VAP receives as a

manager and then pays the Bluestone entities.

          To the extent that defendant argues that the Bluestone

entities, rather than VAP, “earned” the management fees at

issue, this argument is without merit.   We must interpret the

MIPA to comply with Illinois law, and under Illinois law, the

Bluestone entities were neither Qualified Purchasers nor

Sub-Participants in the VPP.   While the Bluestone entities have

agreements with VAP to be compensated for services rendered, we

will not look beyond the four corners of the MIPA to interpret

its meaning.   The MIPA’s language unambiguously includes “any

and all fees earned by VAP in its capacity as manager” of the

trusts, and it is undisputed that the Bluestone entities are not

and cannot be managers of any trusts.



                                -10-
          Moreover, the formula for Net Income in the MIPA

specifies that the only sums defendant may subtract are what the

MIPA defines as VAP’s “Expenses.”      The Bluestone payments do not

fit the definition of Expenses, and defendant does not argue

that they do.

          Accordingly, since § 1.2(d) of the MIPA does not allow

defendant to exclude the fees VAP pays to the Bluestone entities

from the Net Income due to plaintiff, defendant’s motion for

partial summary judgement seeking the contrary result will be

denied.

                                  IV

          Finally, we turn to defendant’s argument that it is

entitled to summary judgment as a matter of law on its

interpretation of the MIPA that the calculation of the earnout

payments to plaintiff includes fees VAP received from the

various trusts during the year in question but not fees to which

VAP may be entitled during the year in question but did not

actually receive.   Plaintiff counters that the MIPA requires

that fees earned but not received must be included in the

calculation.

          The MIPA first describes VAP’s Net Income to consist

of items (A) through (D) of clause (i) of § 1.2(d) less items

(A) through (D) of clause (ii).    Item (A) of clause (i) provides

that Net Income includes “any and all fees earned by VAP in its

                               -11-
capacity as a manager . . . of (1) the Vendor Assistance Trust

and/or (2) any other trust . . . maintained in the course of

VAP’s business.”   (Emphasis added).   Section 1.2(d) then defines

the items (A) through (D) of clause (i) as “Revenue” and items

(A) through (D) of clause (ii) as “Expenses.”   As noted above,

§ 1.2(d) concludes with the following sentence: “For purposes of

this Agreement, all Revenues are recognized when they are

received by VAP, and all Expenses are recognized when they are

paid by VAP.”   (Emphasis added).

           Thus the fees earned by VAP as part of its Net Income

as a manager of a trust constitute Revenue, but Revenue is only

recognized for purposes of the MIPA when it is received.

Plaintiff, as noted above, rests its argument on the language of

item (A) of clause (i) which characterized Net Income as

including fees earned by VAP as a trust manager.   According to

plaintiff, this means that it is entitled to have included in

the payment formula fees that are earned even though VAP has

received no payments from the State of Illinois to cover that

fee.   Plaintiff in effect seeks to apply the accrual method of

accounting to this item of the calculation of the earnout

payments despite the fact that the MIPA states that all

Revenues, of which the fees of VAP are a part, are recognized

when received by VAP.   Defendant in contrast maintains that the



                               -12-
MIPA mandates the use of cash based accounting and thus the

inclusion only of money received.

            We recognize that the word earned can include the

notion of services performed for which payment has not yet been

received.   Yet, earned can also encompass receipt.    To earn

means “to receive as return for effort and especially for work

done or services rendered.”    Earn, Mirriam-Webster.com

Dictionary, https://www.merriam-webster.com/dictionary/earn.

            Under Illinois law, we must, where possible, interpret

the provisions of a contract to be in harmony with one another.

In re Halas, 470 N.E.2d at 964.    “Fees earned” are deemed to be

Revenue under § 1.2(d), and Revenue is only recognized under

§ 1.2(d) when received.    By reading “fees earned” to mean “fees

received,” the language of item (A) in clause (i) is consistent

with the definition of Revenue.    If we were to adopt plaintiff’s

interpretation, we have a fatal inconsistency.     “Fees earned”

would include fees not received, but the definition of Revenue,

which includes “fees earned,” is limited to what is received.

Adopting plaintiff’s interpretation would require the court to

read out of the contract the MIPA’s definition of Revenue in the

penultimate sentence of § 1.2(d).      Doing so would be contrary to

Illinois law, as a court is to give meaning to all clauses and

words of a contract.    Hufford, 497 N.E.2d at 744.



                                -13-
          When interpreting the MIPA, we must also be careful to

construe § 1.2(d) reasonably so as to avoid absurd outcomes.

Foxfield Realty, 678 N.E.2d at 1063.    Interest penalties are due

to VAP and thus its fees accrue daily, but VAP only receives

money when Illinois pays what is due.   It is undisputed that

Illinois is dilatory in satisfying its obligations.   VAP does

not know when the state will pay its debts and how much interest

will accrue on any given account receivable.   If plaintiff were

entitled to earnout payments based on fees to which VAP is

entitled but has not yet actually received, defendant could be

forced to pay plaintiff money that it does not have and may not

have for a long time.   It is unreasonable to interpret the MIPA

signed by two sophisticated parties in a way that could result

in such an outcome.

          Accordingly, we will grant defendant’s motion for

partial summary judgment that the MIPA requires the calculation

of the Net Income and thus the Revenue of VAP based only on fees

actually received by VAP as manager of the trusts established

under the Vendor Payment Program of the State of Illinois.




                               -14-
